April 25, VIA EDGAR AND FACSIMILE Carmen Moncada-Terry Attorney Advisor United States Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E., Mail Stop 7010 Washington, DC 20549 Re: TXCO Resources Inc. Schedule 14A Filed April 4, 2008 File No. 0-09120 Dear Ms.Moncada-Terry: On behalf of TXCO Resources Inc. (the "Company"), set forth below are the Company's responses to the comments of the Staff (the "Staff") of the Securities and Exchange Commission (the "Commission"), dated April 24, 2008, regarding the above referenced Proxy Statement filed by the Company on April4, In response to the Staff's comments, the Company will include appropriate additional disclosure as described below in its Definitive Proxy Statement on Schedule14A (the "Definitive Proxy Statement") filed with the Commission for its 2008 Annual Meeting of Stockholders, which is currently scheduled for May30, 2008.For your convenience, the text of the Staff's comments is set forth below in bold followed by the Company's responses. Schedule 14A filed April 4, Proposal 3, page 18 1. We note that in 2007, the Compensation Committee considered Mr. Sigmon's overriding royalty income in deciding to neither increase his base salary nor to grant him a long-term incentive award.We note that the Overriding Royalty Purchase Plan, if adopted, would enable the Company to purchase Mr. Sigmon's royalty interests in exchange for shares of common stock and cash.This could result in Mr. Sigmon no longer earning income from the royalty interests.Please disclose, if known, how the purchase of Mr. Sigmon's royalty interests would affect his future compensation.For example, discuss any plans to adjust his compensation based on the acquisition of his royalty interests. Response: The Company will revise Proposal 3 to include the following additional disclosure in its Definitive Proxy Statement: "In 2007, the Compensation Committee considered Mr. Sigmon's income from his overriding royalty interests in deciding neither to increase his base salary nor to grant him a long-term equity incentive award.While the Compensation Committee has not determined how the purchase of Mr. Sigmon's overriding royalty interests would affect his compensation in the future, the Compensation Committee may determine that an increase in his base salary and/or grants of long-term equity incentive awards are appropriate in the absence of Mr. Sigmon holding all or a portion of the overriding royalty interests." TXCO Resources Inc. 777 East Sonterra Boulevard, Suite 350 San Antonio, Texas 78258 (210) 496-5300 fax (210) 496-3232 www.txco.com 2.Disclose the proposed timing for the potential purchase(s) of the royalty interests. Response: The Company will revise Proposal 3 to include the following additional disclosure in its Definitive Proxy Statement: "The Company anticipates that it will take approximately three to six months to finalize an appraisal, promptly after which formal purchase negotiations with Mr. Sigmon are anticipated to begin.Any and all purchases will occur after the conclusion of such negotiations and prior to the third anniversary of the date of the adoption of the Overriding Royalty Purchase Plan by the Company's stockholders, at which time the plan will terminate." 3. Disclose whose idea it was to create the plan.If Mr. Sigmon approached the other members of the board, disclose when this occurred.Also explain why this plan is being proposed at this point in time. Response: The Company will revise Proposal 3 to include the following additional disclosure in its Definitive Proxy Statement: "The Chairman of the Compensation Committee of the Company initially approached Mr.
